EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims: 

1.  Apparatus for controlling a shape and/or position of a moveable aqueous liquid-air meniscus, the apparatus comprising: 
a microfluidic channel having walls for containing and directing fluid; and 
at least a first capillary pressure barrier which defines a boundary in the microfluidic channel between at least two sub-volumes of the microfluidic channel; the at least two sub-volumes further defined by the walls of the microfluidic channel,....

Cancel claim 49.
The claim does not provide for any additional structural element of the apparatus of claim 1. The claim does not provide for any further structural elements of the respective access holes. The “for filling…” and “for removing…” clauses recite intended/possible uses of the respective holes. The apparatus is not required to be used in any method at all. Whether or not one chooses to use, insert/remove any material (of any state of matter) via the holes is a matter of choice not a requirement. 

Drawings
The drawings were received on 11/19/21.  These drawings are unacceptable.
It is noted that the drawings are not consistent with those originally filed because Figures 18-20 were previously included on a single sheet. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 201a-c are not present in Figure 20 as stated in paragraph [0085] the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Allowable Subject Matter
Claims 1, 27, 29-32, and 41-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the prior art rejections of record based upon Vulto which does not teach nor fairly suggest the invention of claim 1 as now amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/BRIAN R GORDON/             Primary Examiner, Art Unit 1798